Citation Nr: 0614931	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  98-13 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher rate of special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 1971 
with an additional period of service of three years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In March 2006, the Board wrote to the appellant to inform her 
that the Veterans Law Judge who had conducted a previous 
hearing in her case was no longer with the Board.  The letter 
advised the appellant that she could elect to have a new 
hearing.  The letter further advised that the appellant had 
to respond within 30 days or it would be assumed that she did 
not desire a new hearing.

The appellant did not respond to the letter and a May 2006 
submission from her representative did not indicate a desire 
for a new hearing.  Accordingly, the Board will review the 
case based on the evidence of record.


REMAND

The veteran served on active duty from July 1970 to July 1971 
when he was retired from service by reason of physical 
disability.  The veteran was treated for a brain tumor in 
service.  A June 1971 discharge summary noted that the 
veteran was diagnosed with a thalamic glioma that was 
suspected by clinical and radiological evidence but not 
proven by biopsy.  He underwent a ventriculo-atrial shunt 
revision with insertion of a Fortnoy catheter in the right 
ventricular lobe.  He also had a course of radiation therapy.  

His discharge diagnoses included the thalamic glioma, status 
post craniotomy, right frontal, with exploration, and organic 
brain syndrome, severe, incompetent for pay and records.  

The veteran was granted service connection for organic brain 
syndrome, severe, due to thalamic glioma, postoperative and 
loss of skull (burr holes), residual of post-craniotomy in 
September 1971.  He was given a 100 percent rating for his 
organic brain syndrome and a 10 percent rating for the loss 
of skull.  

The veteran's 100 percent rating was reduced to 30 percent in 
May 1985.  It was later raised to 70 percent in May 1986.  
The 100 percent rating was again awarded in January 1992.  It 
has remained at that level since that time.  The veteran was 
found to be incompetent by way of a rating decision dated in 
April 1992.  His spouse has been his fiduciary and acting on 
his behalf since 1992.

The appellant submitted a claim for entitlement to special 
monthly compensation (SMC) for aid and attendance benefits in 
August 1997.  She reported that the veteran had recently had 
surgery related to his service-connected brain tumor.  She 
also reported that his impairments were now more severe and 
he required special care and attention to carry on everyday 
activities.

The appellant included letters from two private physicians.  
The first, from R. Faught, M.D., dated in July 1997, noted 
that the veteran had developed a radiation induced meningioma 
that had caused increased pressure in his head.  This 
necessitated surgery that was performed by R. Morawetz, M.D.  
Dr. Fraught noted that the veteran had difficulty with 
thinking, talking, and memory.  He also noted that the 
veteran had a problem with seizures.  He said that he 
expected the seizures to be controlled by medications but 
that his other problems were chronic and not expected to 
change.  

Dr. Morawetz also provided a letter wherein he noted that the 
veteran had a shunt revision.  He said that the veteran 
currently required constant supervision secondary to 
cognitive impairment.  Additional letters from Dr. Faught and 
Dr. Morawetz noted that the veteran had a seizure disorder 
that required medication.  Dr. Faught opined that the 
veteran's meningiomas were likely to require additional 
surgery and that the veteran's radiation-induced brain damage 
would probably slowly get worse.

The veteran was granted entitlement to SMC for aid and 
attendance in October 1997.  This determination meant that 
the veteran was being compensated at the level required by 
38 U.S.C.A. § 1114(l).

The appellant submitted a statement in November 1997 wherein 
he said that she felt that the veteran warranted a higher 
level of compensation.  She provided information regarding 
how he had weakness in his extremities and intermittent 
wetting of himself among other symptoms.

The appellant submitted another statement in January 1998 
that was construed as a claim for higher rate of SMC.  

VA conducted an aid and attendance examination of the veteran 
in March 1998.  The examiner recorded that the veteran 
required an attendant to present to the examination because 
he no longer drove.  He was reported to suffer from 
intermittent seizures.  He was not hospitalized or 
permanently bedridden.  His best corrected visual acuity was 
better than 5/200 in both eyes.

The appellant's claim was denied in June 1998.  The RO 
limited the denial to an entitlement to SMC based on a higher 
level of aid and attendance allowance under 38 U.S.C.A. 
§ 1114(r)(1).  The rating decision did not address whether 
any other manifestation of the veteran's disability warranted 
consideration for service connection and did not address the 
possible entitlement to a level of SMC greater than 
38 U.S.C.A. § 1114(l) but less than 38 U.S.C.A. § 1114(r)(1).

The Board originally affirmed the denial for entitlement to 
SMC based on a higher level of aid and attendance in May 
2000.  This decision was later vacated in June 2001 after the 
appellant and the veteran appeared at a Board hearing.  

Additional letters from a VA physician and Dr. Faught were 
submitted in August 2000.  Both letters noted that the 
veteran continued to experience seizures despite his 
medication.  In addition, Dr. Faught reported that the 
veteran had developed a slowly progressive radiation 
encephalopathy.  He said this had produced gradual loss of 
memory, balance, and ability to care for himself.  

Additional medical evidence continued to show that the 
veteran had a problem with seizures as well as balance.  The 
evidence did not demonstrate any problems with his vision, 
hearing, or bowel and bladder control.  The veteran still 
lived at home and did not receive care from a licensed 
professional.

The appellant's claim was again denied by the Board in June 
2001.  The appellant appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  The Board's 
decision was vacated and remanded for VA to comply with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) in March 2003.

The Board remanded the case for the RO to provide the notice 
and assistance required under the VCAA in October 2003.

A significant amount of medical evidence has been added to 
the record since the Board decision of June 2001.  The 
evidence reflects that the veteran experienced a declining 
level of health that culminated in his hospitalization at a 
VA facility in July 2003.  The veteran was later transferred 
to a VA nursing home and has remained as a patient since that 
time.  The VA records show that the veteran is now bedridden, 
he has an enteral tube for feeding, he is incontinent, and he 
receives bedside therapy to keep his extremities from 
contracting.  

As noted, the records show that the veteran now experiences a 
number of additional conditions that have not been evaluated 
as to whether they are manifestations of his service-
connected disabilities.  In that regard, the Board notes that 
38 C.F.R. § 4.126(c) (2005) provides that dementia, and other 
cognitive disorders shall be evaluated under the general 
rating formula for mental disorders.  Neurologic deficits or 
other impairments stemming from the same etiology shall be 
evaluated separately and combined with the evaluation for 
dementia.  If there are additional impairments stemming from 
the veteran's organic brain syndrome, or from his treatment 
for his tumors, the veteran may be entitled to service 
connection for the impairments and/or an increased level of 
SMC even if not at the 38 U.S.C.A. § (r)(1) level.  The Board 
finds that consideration of the additional conditions is 
inextricably intertwined with the current claim.  

Moreover, the veteran has not been afforded a VA examination 
to assess his status since the examination conducted in 1998.  
A new examination is required.  The results of this 
examination should be of assistance in assessing whether any 
additional conditions/disorders are related to the veteran's 
service-connected disabilities.  

Finally, the Appeals Management Center issued a supplemental 
statement of the case (SSOC) in October 2005.  However, the 
SSOC did not address all of the evidence added to the record 
since the last SSOC in December 1999.  Upon completion of the 
development required by this remand a new SSOC that addresses 
all of the evidence added to the record must be issued.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the appellant 
to identify all medical care providers 
who have treated the veteran since 
November 2004.  The RO should obtain 
those records that have not been 
previously secured.  

2.  The veteran should be afforded an 
examination to assess his overall status.  
The examiner must review the veteran's 
claims file in association with the 
examination.  The examiner is requested 
to identify all of the veteran's 
underlying medical 
conditions/disorders/diagnoses.  The 
examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any identified condition is related to 
the veteran's service-connected organic 
brain syndrome or loss of skull.  A 
complete rationale for any opinion 
offered should be provided

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal, 
as well as whether the veteran is 
entitled to service connection for any 
additional condition/disorder and whether 
the veteran is entitled to any level of 
additional SMC.  See Tucker v. West, 11 
Vet. App. 369, 373 (1999).  If any 
benefit sought is not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

